—In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Henry, J.), dated April 6, 1998, which, inter alia, granted the defendants’ motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted summary judgment to the defendants dismissing the complaint. The plaintiff’s personal injury cause of action is barred by the exclusive remedy provisions of the Workers’ Compensation Law (see, Gonzales v Armac Indus., 81 NY2d 1). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.